Name: Commission Regulation (EEC) No 2853/87 of 24 September 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 9 . 87 Official Journal of the European Communities No L 272/21 COMMISSION REGULATION (EEC) No 2853/87 of 24 September 1987 fixing the amount of the subsidy on oil seeds coefficients of equivalence adapted to the new standard quality ; Whereas provisions specifying that the differential amount is calculated on the basis of the target price less 7,5 % should be adopted ; whereas the differential amounts for the 1987/88 marketing year were calculated on this basis for colza and rape seed subject to the adop ­ tion by the Commission of the Regulation laying down the provisions in question ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2323/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 f) and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2323/87 (9), as last amended by Regulation (EEC) No 2770/87 (10); Whereas the standard quality for sunflower seed has been changed by the Council for the 1987/88 marketing year ; whereas the coefficients of equivalence applied to the prices of sunflower seed from third countries should be adjusted accordingly and have not yet been fixed ; whereas the amount of the subsidy for sunflower seed for the 1987/88 marketing year was calculated on the basis of Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy for the 1987/88 marketing year for sunflower seed will be confirmed or replaced with effect from 25 September 1987 to take account, where appropriate, of the effects of the change in the standard quality for sunflower seed. Article 2 This Regulation shall enter into force on 25 September 1987. (  ) OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 183, 3 . 7. 1987, p. 7. O OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 245, 29.. 8 . 1987, p. 11 . O OJ No L 167, 25. 7. 1972, p. 9 . ( ¢) OJ No L 176, 1 . 7. 1987, p. 30. o OJ No L 183, 3 . 7. 1987, p. 14. o OJ No L 183, 3 . 7. 1987, p. 16. (") OJ No L 266, 28. 9. 1983, p. 1 . ( ,2) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 . 0 OJ No L 210, 1 . 8 . 1987, p . 41 . (10) OJ No L 266, 17. 9. 1987, p. 21 . No L 272/22 Official Journal of the European Communities 25. 9 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 9 10 11 12 1 2 1 . Gross aids (ECU) : \  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 24,431 24,357 24,071 23,968 24,305 24,259 2. Final aids : \ I I l (a) Seed harvested and processed in : \ I  Federal Republic of Germany \ \ III (DM) 59,16 58,99 58,36 58,24 59,05 59,26  Netherlands (Fl) 65,80 65,60 64,86 64,70 65,60 65,78  BLEU (Bfrs/Lfrs) 1 171,41 1 167,84 1 153,94 1 148,30 1 164,48 1 157,66  France (FF) 177,74 177,16 174,54 173,13 175,63 175,76  Denmark (Dkr) 211,61 210,95 208,32 207,33 210,27 208,1 2  Ireland ( £ Irl) 19,756 19,692 19,423 19,287 19,564 19,431  United Kingdom ( £) 14,310 14,251 13,974 13,840 14,053 13,845  Italy (Lit) 37 694 37 567 36 924 36 549 37 080 36 764  Greece (Dr) 2 491,38 2 456,78 2 378,06 2 304,69 2 344,71 2 270,87 (b) Seed harvested in Spain and IIIl Il processed : II III  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 693,82 3 682,21 3 611,60 3 582,39 3 634,05 3 596,17 (c) Seed harvested in Portugal and li \ processed : IIIIIIIIII  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 821,52 4 803,17 4 712,95 4 677,28 4 734,24 4 675,08 25. 9 . 87 Official Journal of the European Communities No L 272/23 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period 9 10 11 12 1 2 1 . Gross aids (ECU): l \  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 26,931 26,857 26,571 26,468 26,805 26,759 2. Final aids : \ \ \ (a) Seed harvested and processed in : ||I I  Federal Republic of Germany (DM) 65,12 64,95 64,33 64,20 65,01 65,22  Netherlands (Fl) 72,48 72,28 71,54 71,38 72,29 72,47  BLEU (Bfrs/Lfrs) 1 291,58 1 288,00 1 274,10 1 268,46 1 284,65 1 277,82  France (FF) 196,43 195,85 193,23 191,82 194,32 194,45  Denmark (Dkr) 233,50 232,83 230,21 229,22 232,16 230,01  Ireland ( £ Irl) 21,835 21,770 21,501 21,365 21,643 21,509  United Kingdom ( £) 15,950 15,892 15,614 15,480 15,694 15,486  Italy (Lit) 41 687 41 559 40 917 40 542 41 073 40 757  Greece (Dr) 2 812,23 2 777,63 2 698,91 2 625,54 2 665,56 2 591,72 (b) Seed harvested in Spain and processed : \\liI li  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 4 079,35 4 067,74 3 997,13 3 967,92 4 019,58 3 981,70 (c) Seed harvested in Portugal and processed : I I I  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 5 250,84 5 232,48 5 142,26 5 106,59 5 163,55 5 104,40 No L 272/24 Official Journal of the European Communities 25. 9. 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) I Current 1st period (') 2nd period (') 3rd period (') 4th period (') 9 10 11 12 1 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,440 0,000 34,653 3,440 0,000 34,653 3,440 0,000 34,895 3,440 0,000 34,703 3,440 0,000 35,022 2. Final aids : \ (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 83,60 93,16 1 662,55 253,83 300,95 28,218 20,901 53 930 3 760,07 83,60 93,16 1 662,55 253,83 300,95 28,218 20,901 53 928 3 737,30 84,20 93,81 1 674,13 255,32 303,03 28,407 . 21,030 54 172 3 749,22 83,88 93,42 1 664,15 253,17 301,23 28,188 20,816 53 631 3 654,69 84,66 94,28 1 679,44 255,49 303,99 28,447 ,21,005 54 122 3 687,33 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 530,49 4 077,88 530,49 4 077,88 530,49 4 088,21 530,49 4 043,70 530,49 4 092,10 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7 024,79 6 796,84 0,00 7 019,57 6 791,79 0,00 7 024,98 6 797,02 0,00 6 969,53 6 743,37 0,00 7 023,74 6 795,82 3 . Compensatory aids :  in Spain (Pta) 4 015,08 4 015,98 4 025,86 3 981,35 4 034,67 4. Special aid :  in Portugal (Esc) 6 796,84 6 791,79 6 797,02 6 743,37 6 795,82 (') Subject to the effect of the new standard quality on the coefficients of equivalence. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) l Current 1st period 2nd period 3rd period 4th period 5th period I 9 10 11 12 1 2 DM 2,076910 2,071610 2,066230 2,061190 2,061190 2,046610 Fl 2,336250 2,332490 2,328830 2,325920 2,325920 2,314610 Bfrs/Lfrs 43,092700 43,064300 43,040100 43,021700 43,021700 42,945800 FF 6,923280 6,927940 6,935150 6,941240 6,941240 6,968190 Dkr 7,988220 8,001450 8,015650 8,030350 8,030350 8,068750 £ Irl 0,7741 1 1 0,775363 0,776730 0,778094 0,778094 0,783286 £ 0,695006 0,696370 0,697922 0,699496 0,699496 0,704205 Lit 1 498,43 1 507,89 1 515,97 1 522,99 1 522,99 1 543,12 Dr 158,64400 160,82400 162,77100 164,69500 164,69500 169,78300 Esc 163,38700 164,59000 165,68300 167,30100 167,30100 169,82400 Pta 138,94000 139,80800 140,74800 141,56400 141,56400 143,98400